El Juez Asociado Sr. Sülzbacher,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Considerando: que los únicos puntos que plantea el recu-rrente en su recurso de casación, y de los que el Tribunal tiene que ocuparse, son los errores de hecho y de derecho en la apreciación é interpretación de la segunda posición que en sentido afirmativo absolvió la. demandante y que literalmente dice así: “Diga cómo es cierto que en diferentes ocasiones ha maltratado de obra su esposo Don Ramón Pastor Diaz”, como también la interpretación de la Orden General *436de Marzo 17 de 1899, en relación con el artículo 8 de la Ley del Congreso de los Estados Unidos, dictada en 12 de Abril de 1900, titulada: “Ley para proveer temporalmente de rentas y un Gobierno á la Isla de Puerto Rico y para otros fines”.
Considerando: que la posición absuelta afirmativamente por la parte demandante: “Diga cómo es cierto que en dife-rentes ocasiones ha maltratado d,e obras su esposo Don Ramón Pastor Díaz”, y á la cual el recurrente da gran importancia, es oscura y defectuosa en su redacción y por tanto no puede constituir prueba de que Doña Carolina Luzunaris maltra-tara á su esposo.
Considerando: que después de haber apreciado las decla-raciones de los numerosos testigos presentados por ambas partes, el Tribunal llega á la conclusión de que la deman-dante ha comprobado el hecho de maltrato de obra de parte de su esposo, de una manera concluyente, en tanto que el demandado no ha podido convencer al Tribunal de que la demandante lo haya maltratado según alega.
Considerando: que la Ley del Congreso en su sección 8 dispone lo siguiente : “ Que las leyes y ordenanzas-de Puerto Rico, actualmente en vigor, continuarán vigentes, excepto en los casos en que sean alteradas, enmendadas ó modifica-das por la presente; ó hayan sido alteradas ó modificadas por órdenes militares y decretos vigentes cuando esta ley entre á regir y en todo aquello en que las mismas no resul-ten-incompatibles ó en conflicto con las leyes estatutarias de los Estados Unidos, no inaplicables localmente, ó con las presentes disposiciones, hasta que sean alteradas, enmenda-das ó revocadas por la autoridad legislativa creada por la presente para Puerto Rico, ó por una ley del Congreso de los Estados Unidos”, Y aunque el artículo 19 de la Orden General de 17 de Marzo de 1899, prescribe que el divorcio puede ser decretado solamente en matrimonio puramente civil, señalándose como una de las causas de divorcio “malos tratos de obra inferidos por el marido ó la mujer”, causa *438alegada y probada eri este pleito, como dicha sección 8 tam-bién dispone: “y todas las personas legalmente casadas en Puerto Rico tendrán todos los derechos y recursos conferi-dos por la ley á los contrayentes de matrimonios civiles ó religiosos”, es claro y evidente que la intención del Con-greso fué conferir á todas las personas legalmente casadas to-dos aquellos derechos y recursos, ya fuese celebrado el ma-trimonio por autoridad civil, ó ya por la santidad de la Iglesia; debiendo en su consecuencia llegarse á la conclu-sión de que todas las disposiciones de dicha Orden General de Marzo 17 de 1899, en cuanto se refieran únicamente á matrimonios civiles, están en conflicto con dicha ley del Congreso, y que los términos de la misma Orden General deben aplicarse también á matrimonios religiosos, jurispru-dencia ya establecida por este Tribunal.
Considerando: en mérito de las razones expuestas, que es de desestimarse el recurso por todos y cada uno de sus fundamentos.
Fallamos: que debemos declarar y declaramos sin lugar el recurso de casación por infracción de ley interpuesto por Don Ramón Pastor Diaz, á quien condenamos en las costas; y comuniqúese esta resolución á la Corte de Distrito de Hur macao á los fines procedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, Figueras y Mac Leary.